It is to be admitted that the position of the court is stated with great force and exceptionable clearness by Judge Cobb. Among the fallacies, as I conceive, in the opinion, is the assumption that because the proof in the one case was clear, that other acts could not be admitted. This conclusion is directly in the face of every text writer among English speaking people throughout the world. It is opposed to the settled holding of this court from the day of its organization until the appearance of the Clifton case, 46 Tex.Crim. Rep., in 1904, where the Burnett case, 32 Tex.Crim. Rep., was overruled without discussion or the citation of a single authority. It is to be noted further that not a single authority is cited in support of the decision in this case. There are only two States in the Union whose decisions do support it, South Dakota and Utah. The rule is otherwise, and in accordance with my views in England, Canada, and all the other States of the American Union, supported by every text writer to whose work I have access. My own views are so fully stated in the recent case of Skidmore v. State, 57 Tex.Crim. Rep., 123 S.W. Rep., 1129, that it is unnecessary to here restate them. Ordinarily, I should feel inclined to acquiesce in the opinion of so wise, sound and accomplished a lawyer as Judge Cobb, especially as his ruling follows the most recent holding of this court, but since, in my opinion, the ruling is not only opposed to the conclusions of practically all the authorities the world over, since, as I believe, it is intrinsically unsound, and since, as I believe, it interferes with and hinders the administration of justice, aids and encourages the libertine and makes easy the way to death and ruin, I can not and do not consent *Page 568 
to it, but dissent now, as I will dissent with my latest breath, hoping if I am right that the court will some day get back in harmony with the rule so long and thoroughly established by it, and in harmony with the rule settled for generations in practically every civilized country in Christendom.